     Case 1:17-cv-00050-SPW-TJC Document 195 Filed 02/26/19 Page 1 of 4



Adrian A. Miller
Michelle M. Sullivan
Sullivan Miller Law
3860 Avenue B
Suite C East
Billings, MT 59102
(406)-403-7066 (phone)
adrian.miller@sullivanmiller.com
michelle.sullivan@sullivanmiller.com
Counsel for Third-Party Defendant MultiPlan, Inc.

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


CHARLES M. BUTLER, III, and
CHOLE BUTLER                               Case No. CV 17-50-SPW-TJC

       Plaintiffs,

v.                                         NOTICE OF APPEARANCE

UNIFIED LIFE INSURANCE
COMPANY; HEALTH PLANS
INTERMEDIARIES HOLDINGS, LLC,
D/B/A HEALTH INSURANCE
INNOVATIONS; HEALTH
INSURANCE INNOVATIONS, INC.;
ALLIED NATIONAL, INC.;
NATIONAL BROKERS OF AMERICA,
INC.; THE NATIONAL CONGRESS OF
EMPLOYERS, INC.; and DOES 1-10,

       Defendants,

UNIFIED LIFE INSURANCE
COMPANY AND ALLIED
NATIONAL, INC.,
       Case 1:17-cv-00050-SPW-TJC Document 195 Filed 02/26/19 Page 2 of 4




       Crossclaimants and Third-Party
       Claimants,

 v.

 HEALTH PLANS INTERMEDIARIES
 HOLDINGS, LLC, D/B/A HEALTH
 INSURANCE INNOVATIONS;
 HEALTH INSURANCE
 INNOVATIONS, INC.

       Crossclaim Defendants,

 and

 NATIONAL BROKERS OF AMERICA,
 INC.,

       Crossclaim Defendant,

 and

 MULTIPLAN, INC.

       Third-Party Defendant.


        Please take notice that Adrian A. Miller of Sullivan Miller Law PLLC

hereby enters her appearance as counsel for MultiPlan, Inc. Pursuant to an

agreement with counsel for Unified Life Insurance Company and Allied National,

Inc. and Fed. R. Civ. P. 4(d)(3), MultiPlan, Inc. will file its answer to the third-

party complaint on or before April 12, 2019.
Case 1:17-cv-00050-SPW-TJC Document 195 Filed 02/26/19 Page 3 of 4



 Dated this 26th day of February, 2019.

                                      FOR THIRD-PARTY DEFENDANT
                                      MULTIPLAN, INC.

                                      /s/ Adrian A. Miller
                                      Adrian A. Miller
                                      Michelle M. Sullivan
                                      Sullivan Miller Law PLLC
                                      3860 Avenue B
                                      Suite C East
                                      Billings, Montana 59102
                                      (406) 403-7066 (phone)
                                      (406) 294-5702 (fax)
                                      adrian.miller@sullivanmiller.com
                                      michelle.sullivan@sullivanmiller.com
     Case 1:17-cv-00050-SPW-TJC Document 195 Filed 02/26/19 Page 4 of 4



                         CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2019, the foregoing was served by the

Clerk of the U.S. District Court of Montana, Billings Division, through the Court’s

CM/ECF system, which sent a notice of electronic filing to all counsel of record.




                                             /s/ Adrian A. Miller
                                             Adrian A. Miller
